Case 3:18-cr-00390-VC Document 36-2 Filed 10/01/19 Page 1 of 3




               Exhibit 1
           Case 3:18-cr-00390-VC Document 36-2 Filed 10/01/19 Page 2 of 3


().$. Department            Mike MonroneyAeronautical Center                        P,O: Box 26080
of Transportation           Civil Aerospace Medical lnstitute.(CAMI)                Ok.lahoma City, OK   73125:-9914
                            Aerospace Medical Certification Division
Federal Aviation
Admini!;trotion



February 16, 2011

GREGORY JA1'1ES CHRIS!:'1,l~N


                                                                       Reff :

                                                                                APP IDir 1996326788

                          AUTHORIZATION FOR SPECIAL ISSUANCE OF
                          A MEDICAL CERTIFICA,TE (AUTHORIZATION.)
                                         AAM-313
Dear   Hr. Chrisman:
I have reviewed thq i nfor:-m<;1tion submitted by you in st1ppo:rt. of your request
fo r an airman medical ce.rt:i.ticz-ite. The medical ev idence tevea1s a history o f
aJ cohoLLsm.   Yo1.1 are ineligible for first-class medical certification unde.:r
Title 14 of the Code of Federal Regu.lation.$ (CFP;s), SecUon 67.107 ( a ) (4),
67 . 207(a}(4), 67.307(a)(4). However, based on the complete revJew of t he
avail able medical evidence, t have. determined that you may be grartted
ai:thoti zation for special issuance of the enclosed first~class airman medic.a 1
cert ificate 1.mder 'I'ille 14 of the CFRs, Section 67 .401. Tli:i_.s ce.rtificate
supersedes any pre;.viously issued medical certi fi cates.

This AUthorization expires on February 28, 2016 .

Consideration for certifica l ion under this A11thorizat ion w.Ll l be contingent
upon the following:

1.       You must p..c'ov ide the following inforroab_on to Vhlliam Brath, M.P. {or
his designec):       {a) monthly reports from your fli.ght opera t ion supervisor in
Southwest l\ir1inQ$, .;i.t.testing 1:.0 t he. best Of their know1 edge, to your
contiri.ued tota1 abstinence from .;ilcohol;         (b) quarterly progress reports by
13a rcl0 y .Kenyon, 'I'he Sequoia .Center (o r h i $ desig nee);  (c) annual reports of
psych:iatr1.c evaluations by Gerald Rozapsky, M. D. (or his designee);          (d )
alcohol breathalyzer or blood tests for alcohol 01· liver f1mctJon as de.emed
appropriate by Dr. W.illL:::m Brath .. These pr(.)9ress r eports t:ha11 be tetain.ed
by Dr. vHUiam Brath and made av.ailabLe to t.he F'AA upor1 request.

2.      A physi.cal e;;;arn (E'AA Form 8500 - 8) by a designated av iat i o n medical
examiner (A:M:E) will be nc0qui.red at s ix-rnonU1 intervals for f irst-class
medica l certificcJ,tion, Based upon the above reports and appropriate physical
e::;;:amina.ttons, .Dr. Wi1liam Brath (or his desJgnee who i.s a. Tl\.l\ designated AME)
inay isstrn the f:irst-clas$ a:i,rrn::l.n medical c ert.:l.fic:z-it:.e ''l'.lot vali.d for any class
after six months, following the month exam1ned", it you are qualified u nder
the terms of this specia l :issvcJnce.                                ·

3.    Yem must p r o vide to your spo nsor, 'lihen due, ar1 aggreqate. su!l]..cTary of the
progress reports and ,;3. copy of Or. Gerald Rozan:Sky' s evaLuat.ion r e port s.




                                                                                                    USGJC001061
Page 2 of 2
            Case 3:18-cr-00390-VC Document 36-2 Filed 10/01/19 Page 3 of 3

                                                                A.pp IDff 19%326788
                                                            Gregory ,Jam;c,s Chr i $man

Th.c r Eaq,ii.re.d teports s:ball be promptly forw arded hy your AME, at the time
your .E'Z\A physi.c:a1 examinat ion i$ due.   The AME. shoi1ld transmi t t h .e 8500 - 8 and
promptly mail the h?Jrd copy with additional reports required to the followi.ng
address:

       REGiJIJ\.R MATL                                   ,'.,PECIAL MATT.,
Medical Appeals Section, l>.AM~313         OR     Medical Appeals Section, AAM-31.3
Aerospace Medical certi.fication Division         Aerospace Medical Certification Pi.vision
FA.A Civi 1 Aerospace Medical Ins ti tutc:        FAA C:i.vil Aerospe.ce Medica l Institute
Post Office Box ?508::!                           6700 s MacArthur Bl vd ., Room 308
Qklahoma City, OK 73125-9567                      dklahoma City 1 og 731~~

T.he rBquirements for <:ipecia1 report:,, i ndi c,;,1ted above shall remain in e ffect
for at l0ast 60 rnonU1$, a fter which they wil1 he svbject to modification only
upon satisfa.ctory evi denc:e of a continu ing successful recove ry an<;l with the
favorable recommendation. of D:r . Wil l iam Brath a.rid Dr. Gerald Rozansky.

Yon mtHit continue t o rr,aintai.ti to t al a b stinence from alcohol and sh.all rl';;port
any adverse cha nge in your medical c o nditio n to the FAA Aerospace Medical
Cert.ification Division, AAM-3 13 , .and. to Dr . Vhl l.i.am Brath.

You wili st.ill. be requ ired to have your regular fi.ri;;t- c la.ss physical
examinations at the fre q uency prescribed under the provisions of T itle 14 o.f
the CFRs, Section 61.23. Fail.ure to see the designated HIMS sponsor AME
William arath, M.O. (or designee) for your routine FAA. examination, will .be
considered a failure of your monitoring program and will result in withdrawal
of your authorization of special issuance. ·

Thi.s Authorization .must be carried. at all times while exercising the
privileges of your pilot's license, either on your person or readily
available in the aircraft. Additionally you must present the Authoriza.tion
to your AME. at the time of each FAA medical application ..

Use of the above reference number and y our fu.l.1 name on any reports or
correspondence will aid us in l o cating your file .a nd cx}?editing a reply Lo
you,

Sincerely,

       1\        (.---~:::,
c~·-~,.. _\ U(tr;:~::::~.½OWY')    for
                 C.,_,,_,_)

Warrens. Si lbe r man: , D.O ., M.P.H,
Manag er , Aerospac:e Medical Certification Division
Civ il Aerospace Jvled.i c aJ Institute

Enclosure

cc:    William .F Brath M. D.
       Barclay Ke n yon , The Sequoia Center
       Gerald Rozans ky, M.. D.
       Southwest Airlines
Tl,B




                                                                                   USGJC001062
